 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
     NERI URBINA and LEONILA URBINA on                     No. 1:19-cv-01471-NONE-JLT
10   behalf of themselves and all others similarly
     situated,                                             ORDER DECLINING TO APPROVE
11                                                         STIPULATION TO LIMITED CONSENT
                             Plaintiffs,                   TO MAGISTRATE JUDGE
12
                                                           JURISDICTION FOR PURPOSES
13                v.                                       HEARING AND DECIDING PENDING
                                                           MOTIONS ONLY
14   FREEDOM MORTGAGE CORPORATION,
                                                           (Doc. No. 40)
15                           Defendant
16

17

18          On February 21, 2020, the parties to the above-captioned action filed a stipulation

19   indicating their consent to have the assigned magistrate judge hear and decide defendant’s ripe

20   motions to dismiss and to stay, (Doc. Nos. 20 & 23), and plaintiffs’ ripe motion for leave to

21   amend, (Doc. No. 25). (See Doc. No. 40.) However, the parties have not yet consented to the

22   magistrate judge for all purposes pursuant to 28 U.S.C. § 636(c).

23          While the court appreciates the parties’ willingness to ease court congestion, it declines to

24   approve and accept their stipulation for limited consent to magistrate judge jurisdiction because

25   the proposal does not appear to advance the interests of judicial efficiency. It is normally most

26   efficient for the judge1 who hears and decides any dispositive motions, to also preside over the

27
     1
      Although this case has been “unassigned” and therefore does not formally have a district judge
28   assigned to the matter, unless and until new judges are appointed and confirmed to this bench, the
                                                       1
 1   trial of the action. This is because, in the undersigned’s experience, legal and factual issues raised

 2   in such motions frequently come up again at, before, or immediately after trial.

 3          Accordingly, the court declines to accept the parties’ proposed limited consent to

 4   magistrate judge jurisdiction for purposes of ruling on the pending motions. This decision is

 5   without prejudice to the parties making a specific showing of good cause as to why they believe

 6   limited consent to magistrate judge jurisdiction for purposes of a particular motion should be

 7   accepted in their case. Of course, the parties are also quite welcome to consent to magistrate

 8   judge jurisdiction pursuant to 28 U.S.C. § 636(c)(1) for all purposes including trial and entry of

 9   judgment. Such consent to magistrate judge jurisdiction would change the judicial efficiency

10   calculus laid out above and would almost certainly be approved and accepted.

11          The pending motions remain under submission on the papers pursuant to Local Rule

12   230(g). A written decision will issue as soon as is practicable.

13
     IT IS SO ORDERED.
14

15      Dated:     March 12, 2020
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28   undersigned will be presiding over any dispositive motion or trial set in this case.
                                                      2
